              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00311-MR
           [CRIMINAL CASE NO. 1:17-cr-00012-MR-DLH-1]


TRAVIS LINDSEY MEHAFFEY,         )
                                 )
              Petitioner,        )
                                 )
vs.                              )                     ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on limited remand to supplement

the record with an Order granting or denying a certificate of appealability.

[See Doc. 10].

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

Section 2255 Cases, this Court declines to issue a certificate of appealability.

See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003)

(in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when

relief is denied on procedural grounds, a petitioner must establish both that

the dispositive procedural ruling is debatable and that the petition states a
debatable claim of the denial of a constitutional right).

      IT IS, THEREFORE, ORDERED that pursuant to Rule 11(a) of the

Rules Governing Section 2254 and Section 2255 Cases, this Court declines

to issue a certificate of appealability.

      IT IS SO ORDERED.
                                  Signed: February 12, 2019




                                           2
